DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 10/03/2022 is acknowledged.
Claims 1-4, 6-17 and 19-25 are pending.
Claims 22-25 are new.
Claims 13-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/08/2021.
Claims 1-4, 6-12 and 19-25 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Terminal Disclaimer
The terminal disclaimer filed on 10/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US App. No. 17015298 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The double patenting rejection over 1-20 of US 17015298 in view of Paukkonen, International Journal of Pharmaceutics, 532, 2017, Goldberg, US 20190083626, Kuzma, US 6361797 B1, and Laukkanen, WO 2013072563 (the ‘563 document) has been withdrawn due to the terminal disclaimer.
The rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn because of Applicant’s amendment.  
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn because of Applicant’s amendment.  

Response to Arguments
Applicant's arguments filed 10/03/2022 with respect to the rejection of claims 1-4, 6-7, 9-12, 19-23 and 25 under 35 USC 103 has been fully considered and are persuasive since the combined teachings of Paukkonen, the ‘563 document, Laukkanen, and Goldberg do not clearly teach the pharmaceutical compound having a water solubility of 0.001 to 0.1 mg/mL at 25oC. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Laaksonen, US 20120135081. 

Applicant has argued the skilled artisan, seeking to provide an injectable formulation would not have consulted Goldberg, as this reference does not relate to needle injectable formulations. Applicant has argued Goldberg is quite clear that the solid devices having the storage modulus noted by the Examiner are suitable for surgical implantation, which is not the same as subcutaneous, intradermal, or intramuscular injections. 
This argument is unpersuasive. 
The teachings of Goldberg are not limited to drug delivery devices in solid form since Goldberg teaches liquid compositions. Goldberg teaches a method comprising administering a biomaterial (Goldberg, claim 145), wherein the biomaterial has a storage modulus of about 500 Pa to about 3000 Pa (Goldberg, claim 146), and wherein the composition is administered by injection (Goldberg, e.g., claim 170). Goldberg teaches compositions and devices having a storage modulus of about 500 Pa to about 3000 Pa (Goldberg, e.g., 0179). The term drug delivery composition in Goldberg refers to a liquid form, while a drug delivery device refers to a solid form (Goldberg, e.g., 0719). Storage modulus is a property of viscoelastic material which is measured using a rheometer (Goldberg, e.g., 0665). Thus, Goldberg appears to teach a storage modulus range overlapping with the claimed invention as desirable for liquid or solid biomaterials, including injectable drug delivery compositions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 9-12, 19-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Paukkonen, International Journal of Pharmaceutics, 532, 2017 in view of Laaksonen, US 20120135081, Laukkanen, US 20150367024, and Goldberg, US 20190083626.
Paukkonen teaches hydrogels comprising nanofibrillar cellulose and a drug (Paukkonen, e.g., abstract). Nanofibrillar cellulose has a diameter of 4-10 nm (Paukkonen, e.g., pg. 270: 2.1 Materials). This diameter is within the claimed range. The concentration of nanofibrillar cellulose is 3wt% and 6.5wt% (Paukkonen, e.g., Abstract). The concentration for nanofibrillar cellulose is within the claimed range. The storage modulus appears to be within the claimed range, e.g., ~1000-5000 respectively for 3wt% and 6.5wt% hydrogels. See Paukkonen, e.g., pg. 275, Fig. 3a. The hydrogels include a pharmaceutical agent at concentrations within the range recited in claim 4, e.g., 0.5 to 3.4wt% (Paukkonen, e.g., Table 1). 

Pharmaceutical compounds having a water solubility of 0.001 to 0.1 mg/mL at 25oC and 
Aggregates or particles having an average diameter of more than 50 nm
Paukkonen teaches the drugs are added to the hydrogel as powders but does not expressly teach aggregates or particles having an average diameter of more than 50 nm. 
Paukkonen teaches pharmaceutical compounds having a water solubility of 0.107 mg/mL (Paukkonen, e.g., pg. 271, table 1) which is close to the upper limit of the claimed range. Paukkonen does not expressly teach compounds having a water solubility of from 0.001 to 0.1 mg/mL. 
Laaksonen teaches nanofibrillar cellulose drug delivery vehicles for pharmaceutical compounds (Laaksonen, e.g., 0107), where the pharmaceutical compounds have very low solubility in aqueous systems, e.g., below 100 microgram per milliliter (Laaksonen, e.g., 0029). Dissolution is considerably faster from the cellulose matrices than from the pure drug powder (Laaksonen, e.g., 0107 and Fig. 1). Less than 100 microgram/ml is a range overlapping the range in claim 1 since 100 microgram/ml is 0.1 mg/ml.
Laaksonen teaches pharmaceutical compounds in the form of particles sized preferably less than 0.1 micrometer, which is less than 100 nm (Laaksonen, e.g., 0047). Smaller particle size, e.g., nanometer size, enables a higher bioavailability in drug delivery via a variety of administration routes (Laaksonen, e.g., 0047). Small particle sizes are also expected to enhance dissolution rate (Laaksonen, e.g., 0047). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2145.05, I. The claimed solubility range is within the range of less than 0.1 mg/mL suggested by Laaksonen for improved drug dissolution. The clamed particle size overlaps with the particle size range suggested by Laaksonen for improved drug dissolution.

It would have been obvious before the effective filing date of the presently claimed invention to modify a nanofibrillar drug delivery vehicle as understood from Paukkonen by formulating pharmaceutical compounds having a water solubility of less than 0.1 mg/ml and a particle size of less than 100 nm with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the dissolution and bioavailability as reported by Laaksonen in the same way. One skilled in the art would view this modification as the use of known techniques to improve similar drug delivery systems in the same way. The skilled artisan would have had a reasonable expectation of success because Paukkonen teaches the use of nanofibrillar cellulose vehicles for pharmaceutical compounds having a solubility close to the claimed range, and since Laaksonen clearly teaches nanofibrillar cellulose vehicles for improving very poorly soluble pharmaceutical compound delivery and bioavailability.


Initial burst release (Claims 1, 21 and 22)
Paukkonen teaches the hydrogels exhibit sustained release (Paukkonen, e.g., pg. 277, c1: ¶ 3). Drug release from the hydrogel is a property of the composition. 
Further, the release profiles in Paukkonen, e.g., pg. 276, Fig. 4, show release of an amount of drug which appear to fall within the claimed initial burst range (5-20% and 5-10%) for hydrogels prior to freeze-drying and after freeze-drying and rehydration. Paukkonen, pg. 276, Fig. 4, shows four graphs with release vs time curves. Each graph has a curve for four actives comparing release before freeze drying and after freeze drying with rehydration.  There are several points within the frame bounded by less than 20% cumulative release and less than ten hours which appear to be within both claimed ranges recited in claim 1 and claim 21. The presently claimed invention is not limited to a specific active agent, however Paukkonen’s release curves appear to show release within the claimed ranges for specific drugs. Since the cumulative release will depend, at least in part, on the nature of the specific drug, and the concentration of the drug in the hydrogel (Paukkonen, e.g., pg. 276, c2, full paragraph) a declaration would be required showing cumulative release curves for the same drug comparing Paukkonen’s disclosed hydrogels with the claimed hydrogel.  

Injectable pharmaceutical formulation
The limitation of injectable is an intended use. Where the prior art compositions are capable of being used in manner recited by the claim, the prior art compositions meet the limitations of the claim. Paukkonen, 2.2.1, teaches the hydrogels in a syringe which meets the limitation of claim 11. Paukkonen, e.g., 2.2.1, teaches the hydrogel can pass through a syringe nozzle. Paukkonen also teaches the hydrogels are biocompatible (Paukkonen, e.g., Introduction), having utility for administration and reliable, controlled, and predictable drug release formulations (Paukkonen, e.g., pg. 269-270, Introduction). Additionally, Laukkanen suggests nanofibrillar polysaccharides are injectable with an applicator such as a syringe or pipette for providing an even and desired amount of the hydrogel (Laukkanen, e.g., 0124, 0178 and 0185). This method also enables easy dispensing of the hydrogel (Laukkanen, e.g., 0185). 
Based on the teachings of Laukkanen, it appears a composition as understood from Paukkonen and the Laaksonen are capable of being injected, i.e., are injectable as claimed. 
Alternatively, it would have been prima facie obvious before the effective filing date of the presently claimed invention to formulate a hydrogel suggested by Paukkonen and Laaksonen for injection as taught by Laukkanen with a reasonable expectation of success. The skilled artisan would have been motivated to do since Laukkanen teaches injecting nanofibrillar cellulose hydrogel composition enables easy dispensing of an even and desired amount. The skilled artisan would have had a reasonable expectation of success since Paukkonen teaches the hydrogel may be mixed with a syringe meaning the hydrogels are able to flow through a syringe nozzle.

Storage modulus/yield stress (claims 1 and 20)
Paukkonen reports the hydrogels necessarily have a storage modulus (Paukkonen e.g., Fig. 3a and pg. 271, section 2.2.6. However, the conditions under which Paukkonen’s data was obtained are different from those claimed. For example, the present claims recite a storage modulus in the range of 350-5000 with gradually increasing shear stress in a range of 0.001-100 Pa at a frequency of 10 rad/s, strain 2%, at 25oC. Paukkonen, pg. 271, section 2.2.6, reports measurements obtained at a temperature of 37oC. It is not clear what increasing shear stress range was used or strain percent was used to obtain the data in Fig. 3a of Paukkonen. 
Paukkonen is silent to the yield stress. However, Laukkanen teaches hydrogels like those of Paukkonen necessarily possess a yield stress and the yield stress appears to be directly related to the concentration of the ANFC in the hydrogel. For example, anionic NFC hydrogel at a concentration of 0.5wt% shows a yield stress of 3 Pa, while an anionic NFC hydrogel at a concentration of 0.8wt% shows a yield stress of 22 Pa. See Laukkanen, e.g., 0169-0170.
Since the yield stress appears to be directly proportional to the concentration of ANFC in the gel, Laukkanen provides data which points to the conclusion that the Paukkonen’s hydrogels, having an anionic NFT concentration within the scope of claims 1 and 19 of 3% or 6.5%, also have a yield stress similar to the claimed range if tested in the same way. 
Since the composition of Paukkonen and Laaksonen has all of the structural features require by claim 1, i.e., contains nanofibrillar cellulose hydrogel (Paukkonen, e.g., Title) having a content of anionic nanofibrillar cellulose within the claimed range, i.e., 3 and 6.5% (Paukkonen, Abstract), wherein the nanofibrillar cellulose has a diameter in the range of 4-10 nm (Paukkonen, e.g., pg. 270, Section 2.1), a water content in the claimed range, e.g., 6.5% ANFC and 3.4% KETO means a water content of about 90% (Paukkonen, e.g., pg. 270, Section 2.1), a pharmaceutical compound in the form of particles having a size in the claimed range (Laaksonen), it is presumed the claimed properties are present since a composition and its properties are inseparable. See MPEP 2112.01, I and II. 
Absent a side-by-side comparison of the prior art composition and the claimed composition using the same testing conditions, the claimed rheological properties do not distinguish the claimed formulation from the prior art.
Applicant may present evidence showing that the prior art products do not necessarily possess the same properties when tested when tested in the same way, i.e., using the conditions recited in claim 1. The comparison should be apples to apples, i.e., testing the claimed formulation and Paukkonen’s hydrogel at a concentration of 3% and 6.5% ANFC using the same conditions recited by claim 1.
Even if the hydrogels of Paukkonen are shown to have a different storage modulus for the same concentration when tested in the same way, it would have been obvious to modify the storage modulus and yield stress within the claimed ranges based on the teachings of Goldberg and Laukkanen.
Goldberg teaches drug delivery compositions (Goldberg, e.g., Title). Goldberg teaches sustained release compositions will have properties that provide the advantageous properties of the composition, e.g., storage modulus (Goldberg, e.g., 0170). Goldberg teaches compositions having a storage modulus consistent with a solid form that allows it to be physically manipulated and implanted in a surgical procedure (Goldberg, e.g., 0719). Desirable hydrogel properties include a storage modulus of about 500 Pa to about 3000 Pa (Goldberg, e.g., 0016, 0179, 0183 and claim 146). More general storage moduli are suggested at 0667-0669. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. In this case the claimed storage modulus overlaps significantly with the range suggested in Goldberg as desirable for sustained release drug delivery hydrogels.
Laukkanen teaches hydrogels having a yield stress overlapping with the claimed range, e.g., between 0.1 and 50 Pa (Laukkanen, e.g., 0090). Laukkanen teaches higher yield stress and storage modulus results in more stable hydrogels which exhibit lower sedimentation of solid particles such as drug particles (Laukkanen, e.g., 0181). Thus, Laukkanen suggests the storage modulus and the yield stress were result effective parameters the skilled artisan would have optimized for hydrogel stability and maintaining particulate suspension. Further, Laukkanen suggests the yield stress enables in
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the storage modulus and yield stress of a formulation suggested by the combined teachings of Paukkonen and Laaksonen using the guidance of Goldberg and Laukkanen with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the storage modulus and yield stress for the benefits of reducing sedimentation of particles, improved hydrogel stability, moldability as reported by Goldberg and Laukkanen. The claimed storage modulus range overlaps with the range suggested in Goldberg as desirable for sustained release. The claimed storage modulus and within the range for storage modulus desired for drug release compositions suggested by Goldberg and Laukkanen. The skilled artisan would have had a reasonable expectation of success since the teachings of Laukkanen indicate the concentration of the NFC in the hydrogel is a result effective parameter the skilled artisan could have modified to obtain a desired storage modulus and yield stress. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify Paukkonen’s sustained release hydrogel having a concentration of ANFC of 3-6.5%, formulated with pharmaceutical compounds having a water solubility less than 0.1mg/ml in the form of  particles sized in the range less than 100 nm as suggested by Laaksonen for optimizing drug dissolution and bioavailability; such that the composition exhibits a storage modulus within the desirable range for drug release and stability suggested by Goldberg and Laukkanen, and a yield stress within the range suggested by Laukkanen for hydrogel stability, shear thinning, and drug particle suspendability with a reasonable expectation of success. The skilled artisan would have been motivated to improve the sustained release hydrogel of Paukkonen with a reasonable expectation of successfully using the known techniques of Laaksonen, Goldberg, and Laukkanen since each of these documents teach improvements for drug delivery hydrogel compositions. 

Applicable to claim 2: Laukkanen teaches nanofibrillated cellulose may be chemically unmodified. See Laukkanen, e.g., 0100. Specifically, the native (non-chemically modified) nanofibrillar cellulose is recognized in Laukkanen as a nanofibrillar cellulose form alternative to the anionic nanofibrillar cellulose form used in Paukkonen in similar hydrogels having utility for drug delivery. In addition to anti-inflammatory properties Laukkanen teaches native (non-chemically modified) nanofibrillar cellulose is desirably free of chemical residues. See Laukkanen, e.g., 0140). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify formulations as understood from Paukkonen by employing chemically unmodified nanofibrillar cellulose with a reasonable expectation of success. This may be viewed as the substation of art recognized equivalents to yield predictable results. The skilled artisan would have been motivated to make this modification to arrive at a formulation that is free of chemical residues as suggested in Laukkanen. The skilled artisan would have had a reasonable expectation of success because Laukkanen suggests the non-chemically modified nanofibrillar cellulose is also capable of forming a hydrogel similar to the anionic hydrogel of Paukkonen. 
Applicable to claim 3, Paukkonen teaches wherein the NFC is anionic, i.e., ANFC (Paukkonen, e.g., Abstract), and present in the hydrogel in an amount of 3wt% and 6.5wt% (Paukkonen, e.g., Abstract).  
Applicable to claim 6, drugs include NSAIDS (ketoprofen, Paukkonen, e.g., pg. 270: 2.1 Materials). 
Applicable to claim 7, Paukkonen teaches hydrogels having an amount of NFC of 3%, drug, e.g., 3.4% (ketoprofen) with the balance being water (Paukkonen, e.g., pg. 270, 2.2.1). The amount of drug may vary depending on the nature of the drug. Each of the NFC hydrogels in Paukkonen appear to have an amount of water in the claimed range. For example, 93.6% water in the ketoprofen hydrogel (3% NFC) example.
Applicable to claims 9-10: Paukkonen does not expressly teach the exact ranges recited in claims 9-10. However, Paukkonen does teach formulations which appear to have sustained release over the claimed time frame and wherein the formulations release an amount of drug within the claimed time frame, i.e., release profiles appear to be within the ranges recited in claims 9-10, e.g., 20-40% within the first day and more than 55% cumulative release over 150 hours, i.e., about 6 days. See Paukkonen, pg. 276, Fig. 4, release charts. The claimed duration range and amounts appear to overlap with formulations of Paukkonen. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Applicable to claim 11: Paukkonen teaches the hydrogels in a syringe (Paukkonen, e.g., pg. 270, 2.2.1).
Applicable to claim 12: the NFC hydrogels of Paukkonen appear to be capable of use as an implant. Claim 12 recites an implant containing the injectable pharmaceutical formulation of claim 1. Claim 12 does not require any structural features which are not found in claim 1. This is a recitation of intended use. The prior art formulation appears to be capable of being used as an implant. 
Applicable to claim 20: Paukkonen teaches hydrogels which contain an anionic nanofibrillar cellulose as recited in claim 1. Paukkonen is silent to the zero-shear viscosity of the nanofibrillar cellulose. However, since the ANFC of Paukkonen meets the limitations of claim 1, it is assumed the zero-shear viscosity of Paukkonen’s ANFC would have the same or similar zero-shear viscosity if measured in the same way as done by Applicant. 
Alternatively, Laukkanen teaches nanofibrillar cellulose having rheological properties within the claimed ranges. See Laukkanen, e.g., 0090, zero shear viscosities between 5000 and 50,000 Pa.s in water at 0.5 wt%. Non-derivatized NFC ranges from 1000 to 10,000 Pa.s. Yield stress varies between 0.1 and 50 Pa.
It would have been obvious before the effective filing date of the presently claimed invention to substitute an anionic nanofibrillar cellulose having the properties recited in Laukkanen for the anionic nanofibrillar cellulose in a sustained release hydrogel as understood from the combined teachings of Paukkonen and Laaksonen with a reasonable expectation of success. This modification may be viewed as the substitution of one known nanofibrillar cellulose for another where both were known and used for the same purpose, e.g., drug delivering hydrogels.
Accordingly, the subject matter of claims 1-4, 6-7, 9-12, 19-23 and 25 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paukkonen, International Journal of Pharmaceutics, 532, 2017 in view of Laaksonen, US 20120135081, Laukkanen, US 20150367024, and Goldberg, US 20190083626 as applied to claims 1-4, 6-7, 9-12, 19-23 and 25 above, and further in view of Kuzma, US 6361797 B1.
The combined teachings of Paukkonen, Laaksonen, Laukkanen, and Goldberg enumerated above apply here.
The combined teachings of Paukkonen, Laaksonen, Laukkanen, and Goldberg do not expressly teach the formulation containing organic solvent in an amount of from 5-55wt%.
Kuzma teaches hydrogels containing diffusion enhancers for sustained release of drugs (Kuzma, e.g., Abstract, Background). Kuzma teaches diffusion enhancers permit the creation of pores which are even dispersed and of a size to enhance diffusion of larger molecules through the networked structure of polymer chains in the hydrogel (Kuzma, e.g., c2:55-63). Diffusion enhancers include organic solvents, e.g., dimethyl sulfoxide (Kuzma, e.g., c4:44-62). Diffusion enhancers may be useful for increasing the release rate, and therefore are effective for optimizing release rates of drugs generally (Kuzma, e.g., c6:10-52). Kuzma suggests diffusion enhancers present in an amount of from about 1 to about 50wt% (Kuzma, e.g., c5:13-16). Amounts within the claimed range are exemplified (Kuzma, e.g., examples).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a formulation comprising a hydrogel as understood from Paukkonen, Laaksonen, Laukkanen, and Goldberg by adding a diffusion enhancer, e.g., dimethyl sulfoxide, in a similar amount suggested by Kuzma with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to optimize the release rate of pharmaceutical agents from the hydrogel, and/or to enable release of macromolecules. This solution would address issue noted in Paukkonen for large compounds, e.g., BSA release. The skilled artisan would have had a reasonable expectation of success because Paukkonen suggests release is in part determined by free water molecules in addition to hydrogel pore size and distribution which affect diffusion rate of molecules through the hydrogel.
Accordingly, the subject matter of claim 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Paukkonen, International Journal of Pharmaceutics, 532, 2017 in view of Laaksonen, US 20120135081, Laukkanen, US 20150367024, and Goldberg, US 20190083626 as applied to claims 1-4, 6-7, 9-12, 19-23 and 25 above, and further in view of Graves, AAPS PharmSciTech, 8, 3, 2007.
The combined teachings of Paukkonen, Laaksonen, Laukkanen, and Goldberg enumerated above apply here. Laukkanen suggests buprenorphine (Laukkanen, e.g., 0105). 
The combined teachings of Paukkonen, Laaksonen, Laukkanen, and Goldberg do not expressly teach an embodiment wherein the pharmaceutical compound is meloxicam, buprenorphine or carprofen.
Graves teaches formulating buprenorphine as a gel formulation for subcutaneous or intramuscular injection (Graves, e.g., pg. E1, Introduction). It is desirable to formulation buprenorphine as an implant for reduced abuse potential, smoothing blood levels, and obviating serum highs (Graves, e.g., pg. E1, Introduction). 
It would have been obvious before the effective filing date of the presently claimed invention to modify a nanofibrillar cellulose drug delivery composition as understood from the combined teachings of Paukkonen, Laaksonen, Laukkanen, and Goldberg by formulating buprenorphine with a reasonable expectation of success, the skilled artisan would have been motivated to make this modification to fill the need for improved buprenorphine formulations expressed by Graves. The skilled artisan would have had a reasonable expectation of success since Laukkanen suggests nanofibrillar cellulose formulations may be administered by injection and since Laukkanen suggests nanofibrillar cellulose formulations useful for formulating buprenorphine.
Accordingly, the subject matter of instant claim 24 would have been obvious before the effective filing date, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615     


/SUSAN T TRAN/Primary Examiner, Art Unit 1615